Citation Nr: 1615304	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  11-06 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from November 1985 to January 1989.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned in November 2012 and prior to that she testified before a Decision Review Officer (DRO) in May 2011.  Transcripts of these hearing are of record.

In August 2014 and September 2015, the Board remanded the matter for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. The decision below also considered pertinent VA treatment records (CAPRI) stored electronically in Virtual VA.

The issue of service connection for a gynecological disorder has been raised by the record in a September 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran does not have a diagnosed mental health disorder other than PTSD or depression.


CONCLUSION OF LAW

An acquired psychiatric disorder other than PTSD and depression was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In an August 2010 letter, the RO advised the claimant of the information necessary to substantiate the claim for service connection, and of her and VA's respective obligations for obtaining specified different types of evidence.  She was also provided with information regarding ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Hence, VA's notice requirements have been satisfied.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  As fully compliant notice preceded the initial RO adjudication of the claim decided herein, there is no timing of notice defect.

Regarding the duty to assist, service treatment records, service personnel records, and post-service treatment records consisting of VA and non-VA records have been received.  Pursuant to the Board's September 2015 remand, the Veteran was provided with a VA examination and an opinion was obtained.  These are adequate for adjudication purposes with respect to the matter that will be decided herein.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Local hearings were held before a DRO and the undersigned in May 2011 and November 2012, respectively.  The duties of the Decision Review Officer or Veterans Law Judge (VLJ) in conduction the hearing are outlined in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and were substantially complied with during the hearing as the issues were noted and questions were directed toward eliciting testimony from the Veteran on matters relevant to substantiating the claim.  While the DRO hearing was very limited in the discussion of the eating disorder, additional development was conducted after the hearing and the Veteran has since had a Board hearing which led to even more development.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.

A supplemental statement of the case was provided to the Veteran in January 2016.  Thereafter, in a statement received from his representative in February 2016, the Veteran responded that he wished to expedite the processing of his appeal, and that he wished for it to be immediately sent to the Board for consideration.  No additional evidence or argument was provided.

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the service connection claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand and her procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

II. Legal Criteria and Analysis

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a).

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer  v. Derwinski, 3 Vet. App. 223 (1992).

In order to establish service connection for a claimed disability the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 101 (22), (24), 1131 (West 2014); 38 C.F.R. § 3.303(2015).

A threshold factor in establishing service connection is the existence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  This requirement is satisfied when a veteran has a disability at the time he or she files a claim for service connection or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at any time during the pendency of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (requirement of a current disability may be satisfied if there is a recent diagnosis of a disability prior to the claim).

The Veteran has testified to the fact that she has an anxiety disorder.  See Hearing Testimony received in VBMS on May 24, 2011 and Hearing Testimony received in Virtual VA on December 13, 2012.

While treatment records show she has also reported having feelings of anxiety, the available medical evidence shows she has not been diagnosed with an anxiety disorder or any other mental health disorder other than PTSD and depression.  See Third Party Correspondence received July 23, 2009, CAPRI records, Medical Treatment Record - Government Facility, Medical Treatment Record - Non-Government Facility, VA Examinations, and C&P Exams in Virtual VA and VBMS.  The Veteran is service connected for depression.  She also previously withdrew her appeal for service connection for PTSD.

The fact that the Veteran is essentially requesting the assignment of separate, compensable ratings for multiple psychiatric disabilities is immaterial.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009) (held that while it was possible for two mental disabilities to have different symptoms and therefore be evaluated separately, if the manifestations of the two mental disabilities were the same, a separate evaluation was not warranted).  The pertinent question on appeal is whether the Veteran suffers from a psychiatric disability other than PTSD and depression and whether that disability is related to service.

The Veteran was even afforded a January 2016 VA examination for the express purpose of determining whether she had any diagnosable mental health disorder other than PTSD and depression.  Based on the current examination and a review of the record, the psychologist found no other mental health orders existed.  See C&P Exam received January 21, 2016.  The examiner stated that this finding was based on the examination, which included an interview of the Veteran, along with a review of the complete record.  There is no competent medical opinion to the contrary.  

The Board acknowledges that the Veteran is competent to report to symptoms.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  However, she is not competent diagnose a mental health disorder since this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  There are specific diagnostic criteria that must be met for diagnosis of mental health disorder, but they are found not to have been met according to a psychologist who is competent to make such a determination.

In the absence of medical evidence of a diagnosis of the claimed disability, service connection must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder other than PTSD and depression is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


